Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered May 22, 2002, which denied as untimely defendant Matos Faustos’s motion for summary judgment dismissing the complaint on the ground that plaintiff had not sustained serious injury within the meaning of Insurance Law § 5102 (d), unanimously affirmed, without costs.
Defendant Faustos’s summary judgment motion was properly denied since the motion was not made within 120 days of the filing of plaintiffs note of issue and defendant offered no explanation for his delay (Borelli v Gegaj, 248 AD2d 299 [1998]). Concur — Andrias, J.P., Saxe, Lerner, Friedman and Marlow, JJ.